523 Pa. 419 (1990)
567 A.2d 1040
ACTION, INC.
v.
WORKMEN'S COMPENSATION APPEAL BOARD.
Appeal of Marilyn B. TALERICO, on Behalf of Donald P. TALERICO (Decedent).
Supreme Court of Pennsylvania.
Argued December 11, 1989.
Decided January 5, 1990.
*420 John R. Lenahan, Jr. and Brian J. Lenahan, Scranton, for appellant.
Michael P. Shay, Bethlehem, for Action, Inc.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA and PAPADAKOS, JJ.
Prior report 116 Pa.Cmwlth. 81, 540 A.2d 1377.

ORDER
PER CURIAM:
Order affirmed.
LARSEN, J., dissents.